--------------------------------------------------------------------------------

Exhibit 10.15
 
EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (the “Agreement”) is entered into as of
February 21, 2017 (the “Effective Date”) by and between Edge Therapeutics, Inc.,
a Delaware corporation (the “Company”), and Alyssa Wyant (“Executive”).


W I T N E S S E T H :


WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company, in each case, subject to the terms and provisions of
this Agreement.


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:


Section 1.           Definitions.


(a)            “Accrued Obligations” shall mean (i) all accrued but unpaid Base
Salary through the Date of Termination, (ii) any unpaid or unreimbursed business
expenses incurred in accordance with Section 6 hereof, (iii) any accrued but
unused vacation time through the Date of Termination, (iv) any earned but unpaid
annual bonus with respect to the year immediately preceding the year in which
the Date of Termination occurs and (v) all vested benefits (including, if
applicable, equity awards) in accordance with the terms of the governing
documents.


(b)           “Base Salary” shall mean the salary provided for in Section 4(a)
hereof, as adjusted from time to time.


(c)            “Board” shall mean the Board of Directors of the Company.


(d)            “Confidentiality and Invention Assignment Agreement” shall mean
the Employee Confidentiality and Invention Assignment Agreement, previously
executed by the Company and Executive and attached hereto as Exhibit A.


(e)            “Cause” shall mean (i) Executive’s failure, neglect, or refusal
to perform in any material respect Executive’s duties and responsibilities under
this Agreement (in each case, except where due to a Disability, sickness or
illness); (ii) any act of Executive that has, or could reasonably be expected to
have, the effect of injuring the business of the Company or its subsidiaries in
any material respect; (iii) Executive’s conviction of, or plea of guilty or no
contest to: (x) a felony or (y) any other criminal charge that has, or could be
reasonably expected to have, an adverse impact on the performance of Executive’s
duties to the Company or otherwise result in material injury to the reputation
or business of the Company or any of its subsidiaries; (iv) Executive’s
commission of an act of fraud or embezzlement against the Company or any of its
subsidiaries; (v) any material violation by Executive of the policies of the
Company, including but not limited to those relating to sexual harassment or
business conduct, and those otherwise set forth in the manuals or statements of
policy of the Company, as may be amended from time to time; (vi) Executive’s
material violation of federal or state securities laws; or (vii) Executive’s
material breach of this Agreement or material breach of the Confidentiality and
Invention Assignment Agreement.
 
1

--------------------------------------------------------------------------------

(f)            “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder.


(g)            “Date of Termination” shall mean the date on which Executive’s
employment terminates.


(h)            “Disability” shall mean any physical or mental disability or
infirmity of Executive that prevents Executive from performing Executive’s
duties with or without a reasonable accommodation for a period of (i) ninety
(90) consecutive days or (ii) one hundred twenty (120) non-consecutive days
during any twelve (12) month period.  Any question as to the existence, extent,
or potentiality of Executive’s Disability upon which Executive and the Company
cannot agree shall be determined by a qualified, independent physician selected
by the Company and approved by Executive (which approval shall not be
unreasonably withheld).  The determination of any such physician shall be final
and conclusive for all purposes of this Agreement.  Executive understands that
Executive is a “key employee” in connection with any leave qualifying for
coverage under the Family and Medical Leave Act (“FMLA”).


(i)             “Good Reason” shall mean, without Executive’s written consent,
(i) a material diminution in Executive’s title, duties, or responsibilities as
set forth in Section 3 hereof; (ii) a material reduction in Base Salary as set
forth in Section 4(a) hereof (other than pursuant to a reduction applicable to
all similarly situated executives); (iii) any material breach of this Agreement
by the Company (other than a provision that is covered by clause (i) or (ii)) or
(iv) the Company’s requiring Executive to be primarily based at any office or
location outside of a twenty-five (25) mile radius of 300 Connell Drive,
Berkeley Heights, NJ 07922 (provided that such relocation materially increases
Executive’s commute), except for travel reasonably required in the performance
of Executive’s responsibilities.  Notwithstanding the foregoing, in the event
that the Company reasonably believes that Executive may have engaged in conduct
that could constitute Cause hereunder, the Company may, in its sole and absolute
discretion, suspend Executive’s duties or employment, and in no event shall any
such suspension constitute an event pursuant to which Executive may terminate
employment with Good Reason or otherwise constitute a breach of this Agreement
by the Company; provided, that no such suspension shall alter the Company’s
obligations under this Agreement during such period of suspension.


(j)             “Release of Claims” shall mean a separation agreement in a form
acceptable to the Company under which Executive releases the Company and certain
other persons and entities from any and all claims and causes of action and the
execution of which is a condition precedent to Executive’s eligibility for the
payments and benefits described in Sections 7(d) and 7(e).


(k)            “Severance Benefits” shall mean continued payment of Base Salary
during the Severance Term, in accordance with the Company’s regular payroll
practices.


(l)             “Severance Term” shall mean the twelve (12) month period, which
commences on the first pay day that is at least thirty-five (35) days after the
Date of Termination following termination of Executive’s employment by the
Company without Cause or by Executive for Good Reason.
 
2

--------------------------------------------------------------------------------

Section 2.           Acceptance and Term.


The Company agrees to employ Executive on an at-will basis, and Executive agrees
to accept such employment and serve the Company, in accordance with the terms
and conditions set forth herein.  The term of employment (referred to herein as
the “Term”) shall commence on the Effective Date and shall continue until
terminated by either party at any time, subject to the provisions herein.


Section 3.           Position, Duties, and Responsibilities; Place of
Performance.


(a)            Position, Duties and Responsibilities. During the Term, Executive
shall be engaged to serve as the Senior Vice President, Regulatory Affairs of
the Company (together with such other position or positions consistent with
Executive’s title or as the Company shall specify from time to time) and shall
have such duties and responsibilities as are commensurate therewith and such
other duties as may be assigned and/or prescribed from time to time by
Executive’s supervisor and/or the Board.  Executive shall report to the
President and Chief Executive Officer of the Company.


(b)           Performance. Executive shall devote Executive’s full business
time, attention, skill, and best efforts to the performance of Executive’s
duties under this Agreement and shall not engage in any other business or
occupation during the Term, including, without limitation, any activity that (x)
conflicts with the interests of the Company, (y) interferes with the proper and
efficient performance of Executive’s duties for the Company, or (z) interferes
with Executive’s exercise of judgment in the Company’s best interests. 
Notwithstanding the foregoing, nothing herein shall preclude Executive from (i)
serving, with the prior written consent of the Board, as a member of the boards
of directors or advisory boards (or their equivalents in the case of a
non-corporate entity) of non-competing businesses and charitable organizations,
(ii) engaging in charitable activities and community affairs, and (iii) managing
Executive’s personal investments and affairs; provided, however, that the
activities set out in clauses (i), (ii), and (iii) shall be limited by Executive
so as not to interfere, individually or in the aggregate, with the performance
of Executive’s duties and responsibilities hereunder.  Executive represents
that, attached hereto as Exhibit B, is a comprehensive list of all outside
professional activities with which Executive is currently involved or reasonably
expects to become involved.  Company hereby acknowledges that Executive’s
participation in the foregoing activities at the participation levels as of the
Effective Date is permitted under this paragraph, provided that the same do not
interfere, individually or in the aggregate, with the performance of Executive’s
duties and responsibilities hereunder.  In the event that, during Executive’s
employment by the Company, Executive desires to engage in other non-competitive
outside professional activities, not included on such list, Executive will first
seek written approval from the President and Chief Executive Officer and such
approval shall not be unreasonably withheld.
 
3

--------------------------------------------------------------------------------

Section 4.           Compensation.


(a)            Base Salary. During the Term, in exchange for Executive’s
satisfactory performance of Executive’s duties and responsibilities Executive
will initially be paid a Base Salary at the rate of $300,000 per annum, payable
in accordance with the Company’s regular salary payment schedule and subject to
applicable taxes and withholdings.  The Base Salary of the Executive for
subsequent years of this Agreement may be increased, decreased, or may stay the
same, depending on the Executive’s performance and the performance of the
Company.


(b)            Annual Bonus. In addition to Executive’s Base Salary, during the
Term, Executive will be eligible to earn an annual discretionary
performance-based bonus, with a target bonus opportunity equal to 35% of the
Base Salary.  Performance metrics with respect to said bonus will be determined
by the Board or the compensation committee of the Board.  Executive shall be
eligible for said bonus only if Executive is employed on the last day of the
performance period.  Any earned annual bonus will be paid by March 15th of the
year following the year in which the applicable performance period ends. 
Executive’s annual bonus with respect to the year in which the Term commences
shall be pro-rated based upon the number of days that Executive is employed by
the Company during such year.


(c)            Equity Awards. During the Term, Executive shall be eligible to be
granted equity awards by the Company, as determined by the Board or the
compensation committee of the Board, in its sole discretion.


Section 5.           Executive Benefits.


During the Term, Executive shall be offered participation in health insurance
and other benefits provided generally to similarly situated executives of the
Company, subject to the terms, conditions and eligibility requirements of the
applicable benefit plans (which shall govern).  Executive shall be eligible for
the same number of holidays and vacation days as well as any other benefits,
except those excluded herein, in each case, as are generally allowed to
similarly situated executives of the Company in accordance with the Company
policy as in effect from time to time.  Nothing contained herein shall be
construed to limit the Company’s ability to amend, suspend, or terminate any
benefit plan or policy at any time without providing Executive notice, and the
right to do so is expressly reserved.


Section 6.           Reimbursement of Business Expenses.


During the Term, the Company shall reimburse Executive for documented,
out-of-pocket business expenses reasonably incurred by Executive in the course
of performing Executive’s duties and responsibilities hereunder, which are
consistent with the Company’s policies in effect from time to time with respect
to business expenses, and subject to the Company’s requirements with respect to
reporting of such expenses.


Section 7.           Termination of Employment.


(a)            General. Executive’s employment with the Company, and the Term,
shall terminate upon the earliest to occur of: (i) Executive’s death, (ii) a
termination by reason of a Disability, (iii) a termination by the Company with
or without Cause, or (iv) a termination by Executive with or without Good
Reason.  Notwithstanding anything herein to the contrary, the payment (or
commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A of the Code) upon a termination
of employment shall be delayed until such time as Executive has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of
Executive’s termination of employment hereunder) shall be paid (or commence to
be paid) to Executive on the schedule set forth in this provision as if
Executive had undergone such termination of employment (under the same
circumstances) on the date of Executive’s ultimate “separation from service.”
 
4

--------------------------------------------------------------------------------

(b)            Termination Due to Death or Disability. Executive’s employment
under this Agreement shall terminate automatically upon Executive’s death. 
Executive’s employment may be terminated by the Company, in its sole discretion,
upon the occurrence of a Disability, with such termination to be effective upon
Executive’s receipt of written notice of such termination.  In the event of
Executive’s termination as a result of Executive’s death or Disability,
Executive or Executive’s estate or beneficiaries, as the case may be, shall be
entitled only to the Accrued Obligations, and Executive shall have no further
rights to or interest in any compensation or any other benefits under this
Agreement.


(c)            Termination by the Company with Cause.



 
(i)
The Company may terminate Executive’s employment at any time with Cause,
effective upon Executive’s receipt of written notice of such termination;
provided, however, that with respect to any Cause termination relying on clause
(i), (ii), (v) or (vii) of the definition of Cause set forth in Section 1(e)
hereof, to the extent that such act or acts or failure or failures to act are
curable, Executive shall be given ten (10) days’ written notice by the Company
of its intention to terminate him with Cause, such notice to state the act or
acts or failure or failures to act that constitute the grounds on which the
proposed termination with Cause is based, and such termination shall be
effective at the expiration of such ten (10) day notice period unless Executive
has fully cured such act or acts or failure or failures to act, to the Company’s
complete satisfaction.




(ii)
In the event that the Company terminates Executive’s employment with Cause,
Executive shall be entitled only to the Accrued Obligations (disregarding, for
this purpose, clauses (iii) and (iv) of Section 1(a)).  Following such
termination of Executive’s employment with Cause, except as set forth in this
Section 7(c)(ii), Executive shall have no further rights to or interest in any
compensation or any other benefits under this Agreement or otherwise.  For the
avoidance of doubt, Executive’s sole and exclusive remedy upon a termination of
employment by the Company with Cause shall be receipt of the Accrued Obligations
(disregarding, for this purpose, clauses (iii) and (iv) of Section 1(a)).




(iii)
If Executive is terminated for Cause, Executive shall not be entitled to
compensation for any accrued, but unused vacation days.

 
5

--------------------------------------------------------------------------------

(d)            Termination by the Company without Cause. The Company may
terminate Executive’s employment at any time without Cause, given 60 days’
notice (or pay in lieu thereof).  In the event that, during the Term,
Executive’s employment is terminated by the Company without Cause (other than
due to death or Disability), Executive shall be eligible for the Accrued
Obligations and, provided that Executive fully executes (and does not revoke)
the Release of Claims as described in Section 7(g), Executive shall also be
eligible for (i) the Severance Benefits and (ii) reimbursement for Executive’s
(and Executive’s eligible dependents’) health care continuation (COBRA) premiums
for 12 months following such termination (provided that (A) such COBRA benefits
shall not be provided beyond the date on which Executive obtains comparable
coverage from a subsequent employer and (B) such benefits shall not be provided
to the extent that the Company determines that it would result in any fine,
penalty or violation of law for being a discriminatory benefit or otherwise)
(the “COBRA Benefits”).  Notwithstanding the foregoing, the Severance Benefits
and the COBRA Benefits shall immediately terminate, and the Company shall have
no further obligations to Executive with respect thereto, and any Severance
Benefits and COBRA Benefits that were provided will be reimbursed or repaid
promptly by Executive to the Company, in the event that Executive breaches any
provision of the Confidentiality and Invention Assignment Agreement or the
Release of Claims.  Any such termination, reimbursement or repayment of
Severance Benefits or COBRA Benefits shall have no effect on the Release of
Claims or any of Executive’s post-employment obligations to the Company. 
Following termination of Executive’s employment by the Company without Cause,
except as set forth in this Section 7(d), Executive shall have no further rights
to any compensation or any other benefits under this Agreement. For the
avoidance of doubt, Executive’s sole and exclusive remedy upon a termination of
employment by the Company without Cause shall be receipt of the Severance
Benefits and the COBRA Benefits, subject to Executive’s execution and
non-revocation of the Release of Claims, and the Accrued Obligations.


(e)            Termination by Executive with Good Reason. Executive may
terminate Executive’s employment with Good Reason by providing the Company
ninety (90) days’ written notice setting forth in reasonable specificity the
event that constitutes Good Reason, which written notice, to be effective, must
be provided to the Company within thirty (30) days after the occurrence of such
event.  During such ninety (90) day notice period, the Company shall have a cure
right (if curable), and if not cured within such period, Executive’s termination
will be effective upon the expiration of such cure period, and in the event of
such termination during the Term, Executive shall be entitled to the same
payments and benefits as provided in Section 7(d) hereof for a termination by
the Company without Cause, subject to the same conditions on payment and
benefits (and forfeiture and repayment) as described in Section 7(d) hereof. 
Following such termination of Executive’s employment by Executive with Good
Reason, except as set forth in this Section 7(e), Executive shall have no
further rights to any compensation or any other benefits under this Agreement. 
For the avoidance of doubt, Executive’s sole and exclusive remedy upon a
termination of employment with Good Reason shall be receipt of the Severance
Benefits and the COBRA Benefits, subject to Executive’s execution and
non-revocation of the Release of Claims, and the Accrued Obligations.


(f)            Termination by Executive without Good Reason. Executive may
terminate Executive’s employment without Good Reason by providing the Company
ninety (90) days’ written notice of such termination.  In the event of a
termination of employment by Executive under this Section 7(f), Executive shall
be entitled only to the Accrued Obligations (disregarding, for this purpose,
clauses (iii) and (iv) of Section 1(a)).  In the event of a termination of
Executive’s employment under this Section 7(f), the Company may, in its sole and
absolute discretion, by written notice, accelerate the Date of Termination
without changing the characterization of such termination as a termination by
Executive without Good Reason (and no severance pay, notice pay or pay in lieu
of notice or similar pay shall be owed to Executive).  Following such
termination of Executive’s employment by Executive without Good Reason,
Executive shall have no further rights to or interest in any compensation or any
other benefits under this Agreement.  If Executive terminates Executive’s
employment without Good Reason, Executive shall not be entitled to compensation
for any accrued, but unused vacation days.  For the avoidance of doubt,
Executive’s sole and exclusive remedy upon a termination of employment by
Executive without Good Reason shall be receipt of the Accrued Obligations
(disregarding, for this purpose, clauses (iii) and (iv) of Section 1(a)).
 
6

--------------------------------------------------------------------------------

(g)           Release of Claims. Notwithstanding any provision herein to the
contrary, the provision of severance benefits pursuant to subsection (d) or (e)
of this Section 7 (other than the Accrued Obligations) shall be conditioned upon
Executive’s execution, delivery to the Company, and non-revocation of the
Release of Claims (and the expiration of any revocation period contained in such
Release of Claims), such that the Release of Claims becomes effective, with all
revocation periods having expired unexercised, within sixty (60) days after the
Date of Termination.  If Executive fails to execute the Release of Claims in
such a timely manner, or timely revokes Executive’s execution of the Release of
Claims following its execution, Executive shall not be entitled to any of the
severance benefits under Sections 7(d) or 7(e) (other than the Accrued
Obligations).  Notwithstanding the foregoing, if such sixty (60) day period ends
in a calendar year after the calendar year in which Executive’s employment
terminates, then, to the extent required by Section 409A of the Code, any
payment of any amount or provision of any benefit under Sections 7(d) or 7(e) or
otherwise that would have been made during the calendar year in which
Executive’s employment terminates shall instead be withheld and paid on the
first payroll date in the calendar year after the calendar year in which
Executive’s employment terminates, after which any remaining severance benefits
shall thereafter be provided to Executive according to the applicable schedule
set forth herein as if no such delay had occurred.


Section 8.           Confidentiality and Invention Assignment Agreement;
Cooperation.


(a)           Confidentiality and Invention Assignment Agreement. As a condition
to Executive’s employment with the Company, Executive has entered into the
Confidentiality and Invention Assignment Agreement.  The terms and conditions of
the Confidentiality and Invention Assignment Agreement are incorporated herein
by reference and the obligations and responsibilities set forth therein shall
survive the termination of Executive’s employment regardless of the reason for
the termination.


(b)           Litigation and Regulatory Cooperation. During and after
Executive’s employment, Executive shall cooperate fully with the Company in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company or any of its
subsidiaries which relate to events or occurrences that transpired while the
Company employed Executive, provided that the Executive will not have an
obligation under this paragraph with respect to any claim in which the Executive
has filed directly against the Company or related persons or entities or the
Company has filed directly against Executive.  The Executive’s full cooperation
in connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company or any of its subsidiaries at mutually
convenient times.  During and after Executive’s employment, Executive also shall
cooperate fully with the Company and its subsidiaries in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while Executive was employed by the Company, provided that Executive
will not have any obligation under this paragraph with respect to any claim in
which Executive has filed directly against the Company or related persons or
entities or the Company has filed directly against Executive.  The Company shall
reimburse Executive for any reasonable out-of-pocket expenses incurred by
Executive in connection with Executive’s performance of Executive’s obligations
pursuant to this Section 8(b).
 
7

--------------------------------------------------------------------------------

Section 9.          Section 409A. This Agreement is intended to comply with, or
be exempt from, Code Section 409A (to the extent applicable) and the parties
hereto agree to interpret this Agreement in the least restrictive manner
consistent therewith.  Without limiting the generality of the foregoing,
severance pay pursuant to Sections 7(d) or 7(e) constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and thus, to the
extent of payments made from the date of termination of Executive’s employment
through March 15 of the calendar year following such termination, such payments
are intended to constitute “short-term deferral” under Section 1.409A-1(b)(4) of
the Treasury Regulations.  To the extent that severance payments or benefits are
made following said March 15, they are intended to be payable upon an
“involuntary separation from service” pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations, to the maximum extent permitted by said provision. 
Notwithstanding any other provisions of this Agreement to the contrary, if
Executive is a “specified employee” within the meaning of Code Section 409A and
the regulations issued thereunder, and a payment or benefit provided for in this
Agreement or otherwise would be subject to additional tax under Code Section
409A if such payment or benefit is paid within six (6) months after Executive’s
“separation from service” (within the meaning of Code Section 409A), then such
payment or benefit shall not be paid (or commence) during the six-month period
immediately following Executive’s separation from service except as provided in
the immediately following sentence.  In such an event, any payments or benefits
that would otherwise have been made or provided during such six-month period and
which would have incurred such additional tax under Code Section 409A shall
instead be paid to Executive in a lump-sum cash payment on the earlier of (i)
the first regular payroll date of the seventh month following Executive’s
separation from service or (ii) the 10th business day following Executive’s
death (but not earlier than such payments otherwise would have been made).  In
addition, no reimbursement or in-kind benefit shall be subject to liquidation or
exchange for another benefit and the amount available for reimbursement, or
in-kind benefits provided, during any calendar year shall not affect the amount
available for reimbursement, or in-kind benefits to be provided, in a subsequent
calendar year.  Any reimbursement to which Executive is entitled hereunder shall
be made no later than the last day of the calendar year following the calendar
year in which such expenses were incurred.  Notwithstanding anything herein to
the contrary, neither the Company nor any of its affiliates shall have any
liability to Executive or to any other person or entity if the payments and
benefits provided in this Agreement that are intended to be exempt from or
compliant with Code Section 409A are not so exempt or compliant.
 
8

--------------------------------------------------------------------------------

Section 10.         Parachute Payment.  In the event that (i) Executive becomes
entitled to any payments or benefits hereunder or otherwise from the Company or
any of its affiliates which constitute a “parachute payment” as defined in Code
Section 280G (the “Total Payments”) and (ii) Executive is subject to an excise
tax imposed under Code Section 4999 (the “Excise Tax”), then, if it would be
economically advantageous for Executive, the Total Payments shall be reduced by
an amount (including zero) that results in the receipt by Executive on an after
tax basis (including the applicable federal, state and local income taxes, and
the Excise Tax) of the greatest Total Payments, notwithstanding that some or all
of the portion of the Total Payments may be subject to the Excise Tax.  Any such
reduction in payments and benefits shall be applied first against the latest
scheduled cash payments; then current cash payments; then any equity or equity
derivatives that are included under Code Section 280G at full value rather than
accelerated value with the highest value reduced first; then other non-cash or
non-equity based benefits will be reduced (in the order of latest scheduled
payments and benefits to earliest scheduled payments); and finally, any equity
or equity derivatives included under Code Section 280G at an accelerated value
(and not at full value) shall be reduced with the highest value reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24).  All calculations hereunder shall be performed by a nationally recognized
independent accounting firm selected by the Company, with the full cost of such
firm being borne by the Company.  Any determinations made by such firm shall be
final and binding on Executive and the Company.


Section 11.         Clawback.  Notwithstanding anything herein to the contrary,
any equity-based or incentive compensation provided to Executive, including any
bonuses or equity awards provided pursuant to Sections 4(b) or 4(c) of this
Agreement, shall be subject to any “clawback” required by law or by any national
securities exchange on which the Company’s securities are listed, or to any
clawback or recoupment policy otherwise adopted by the Company from time to
time.  For the avoidance of doubt, notwithstanding anything herein to the
contrary, in no event shall any reduction in the amount of compensation
ultimately provided to or retained by Executive on account of this Section 11
constitute an event pursuant to which Executive may terminate employment for
Good Reason or otherwise constitute a breach of this Agreement by the Company.


Section 12.         No Conflict with Existing Obligations. Executive represents
that Executive’s performance of all the terms of this Agreement and Executive’s
duties as an executive of the Company do not and will not breach any agreement
or obligation of any kind made prior to Executive’s employment by the Company,
including agreements or obligations Executive may have with prior employers or
entities for which Executive has provided services.  Executive has not entered
into, and Executive agrees that Executive will not enter into, any agreement or
obligation, either written or oral, in conflict herewith.


Section 13.         Assignment. This Agreement for personal services shall not
be assigned by Executive.  This Agreement will be binding upon and inure to the
benefit of any successor of the Company.  Any such successor of the Company will
be deemed substituted for the Company under the terms of this Agreement for all
purposes.  For this purpose, “successor” means any person, firm, corporation or
other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.
 
9

--------------------------------------------------------------------------------

Section 14.         Arbitration; WAIVER OF JURY TRIAL. In consideration of
Executive’s employment with the Company, the Company and Executive agree that
any and all controversies, claims, or disputes with anyone (including the
Company, Executive and any executive, officer, director, shareholder or benefit
plan of the Company in their capacity as such or otherwise) arising out of,
relating to, or resulting from Executive’s employment with the Company or the
termination of Executive’s employment with the Company, including any relating
to this Agreement, will be subject to binding arbitration.  Disputes which
Executive and Company hereby agree to arbitrate, AND THEREBY AGREE TO WAIVE ANY
RIGHT TO A TRIAL BY JURY, include, but are not limited to, any statutory claims
under state or federal law, including, but not limited to, claims under Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Worker Adjustment and Retraining Notification Act,
the Family and Medical Leave Act, the New Jersey Law Against Discrimination, the
New Jersey Conscientious Executive Protection Act, the New Jersey Family Leave
Act, and any other federal, state or local discrimination, retaliation or
wrongful termination claims or other statutory or common law claims.  Executive
further understands that this agreement to arbitrate also applies to any
disputes that the Company may have with Executive.  Executive and Company agree
that any arbitration will be administered by the American Arbitration
Association (“AAA”) and that a single neutral arbitrator will be selected in a
manner consistent with its National Rules for the Resolution of Employment
Disputes (the “Rules”).  All arbitration fees and costs shall be shared equally
by the parties, but the parties shall be responsible for payment of their own
attorneys’ and professional fees.  Executive and Company agree that the
arbitrator will administer and conduct any arbitration in a manner consistent
with the Rules.  Notwithstanding the foregoing, nothing herein shall limit or
alter the Company’s right to seek injunctive or other equitable relief in any
court of competent jurisdiction under (and as described in) the Confidentiality
and Invention Assignment Agreement.


Section 15.        Voluntary Nature of Agreement. Executive acknowledges and
agrees that Executive is executing this Agreement voluntarily and without any
duress or undue influence by the Company or anyone else.  Executive further
acknowledges and agrees that Executive has carefully read this Agreement and
that Executive has asked any questions needed for Executive to understand the
terms, consequences and binding effect of this Agreement and fully understands
it, including that Executive is WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL. 
Finally, Executive agrees that Executive has been provided an opportunity to
seek the advice of an attorney of Executive’s choice before signing this
Agreement.


Section 16.         Other.


(a)           Waiver of Breach. The waiver by the Company of a breach by
Executive of any provision of this Agreement or the Confidentiality and
Invention Assignment Agreement shall not operate or be construed as a waiver of
the Company’s rights with respect to any subsequent breach by the Executive. 
Any waiver of any provision of this Agreement must be in writing and signed by
the waiving party.


(b)           Governing Law. This Agreement shall be construed and administered
in accordance with the laws of the State of New Jersey, exclusive of its
conflict of laws rules, and the parties hereto agree and stipulate that this
Agreement shall be deemed to have been entered into in the State of New Jersey,
regardless of where it was negotiated, implemented and/or executed.
 
10

--------------------------------------------------------------------------------

(c)            Severability. In the event that any one or more of the provisions
of this Agreement shall for any reason be held to be invalid, illegal, or
unenforceable, the remaining provisions of this Agreement shall be unimpaired,
and shall continue in full force and effect.


(d)            Construction. This Agreement shall be interpreted in accordance
with its plain meaning, and the rule that ambiguities shall be construed against
the drafter of the document shall not apply in connection with the construction
or interpretation hereof.


(e)            Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.


(f)            Entire Agreement. This Agreement and the Confidentiality and
Invention Assignment Agreement contain the entire agreement and understanding of
the parties with respect to the subject matter hereof, and supersede all prior
or contemporaneous promises, understandings, or agreements, whether written or
oral (including, without limitation, the offer letter between the Company and
Executive, dated December 16, 2016) relating to the subject matter hereof.  This
Agreement may not be changed orally, but only by an agreement in writing, signed
by both parties.


(g)            Survivorship.  The provisions of Sections 1, 7(d), 7(e) and 7(g)
and Sections 8 through 16 shall survive the termination of Executive’s
employment with the Company and this Agreement.


[Remainder of Page Intentionally Left Blank]
 
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 

      EDGE THERAPEUTICS, INC.          
Date:
            By: 
Brian Leuthner
      Title:
President and Chief Executive Officer
                EXECUTIVE          
Date:
            Alyssa Wyant

 
12

--------------------------------------------------------------------------------

EXHIBIT A


CONFIDENTIALITY AND INVENTION ASSIGNMENT AGREEMENT
 
13

--------------------------------------------------------------------------------

EXHIBIT B
 
Outside Activities
 
NONE

 
14

--------------------------------------------------------------------------------